Title: To George Washington from George Turner, 2 June 1795
From: Turner, George
To: Washington, George


          
            Sir,
            Cincinnati [Northwest Territory] June 2d 1795
          
          Allow me to beg your acceptance of a Buffalo Robe adorned with porcupine quills, after the manner of the Missouri Indians. I take the liberty of offering you this, because it may, possibly, be rare in the Atlantic States. Captain Springer will do me the favour of handing it to you, together with a dozen of Beavers’

Tails—for the dressing of which the inclosed is the Canadian Receipt. With Sentiments of unfeigned respect I have the honour to be, Sir Your most obedient Servant
          
            G. Turner
          
        